    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 1 of 13 PAGEID #: 1



                            UNITED STATES FEDERAL DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                         AT DAYTON

 IRON WORKERS DISTRICT COUNCIL
 OF SOUTHERN OHIO & VICINITY
 BENEFIT TRUST                                           CASE NO. 3:18-CV-351
 1470 Worldwide Place
 Vandalia, Ohio 45377
                                                         JUDGE
 IRON WORKERS DISTRICT COUNCIL
 OF SOUTHERN OHIO & VICINITY
 PENSION TRUST
 1470 Worldwide Place
 Vandalia, Ohio 45377
                                                         COMPLAINT FOR VIOLATIONS
                                                         OF ERISA SEEKING
 IRON WORKERS DISTRICT COUNCIL                           DECLARATORY AND INJUNCTIVE
 OF SOUTHERN OHIO & VICINITY                             RELIEF, COSTS, AND
 ANNUITY TRUST                                           ATTORNEYS’ FEES
 1470 Worldwide Place
 Vandalia, Ohio 45377

              Plaintiffs,

         v.

 MILLENNIUM STEEL, INC.
 12700 Brooks School Rd.
 Fishers, IN 46037

              Defendant.


       1.       This is a suit brought by three employee benefit plans pursuant to Section 502(d)

of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.

1132(d), to enforce the terms of the plans’ governing plan documents with respect to Millennium

Steel, Inc. (“Millennium”) obligating to submit to a payroll audit. This suit is brought pursuant to

§ 502(a)(3) of ERISA, and seeking equitable relief pursuant to the provisions of ERISA and the

attorneys’ fees and collection costs incurred as a result of bringing this action. This suit also seeks

post-judgment interest pursuant to Title 28 U.S.C. § 1961.
    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 2 of 13 PAGEID #: 2



                                 PARTIES - BENEFIT TRUST

       2.       Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY BENEFIT TRUST (the “Benefit Trust”) was created pursuant to a written Agreement

and Declaration of Trust (the “Benefit Trust Agreement”), entered into on August 1, 1952, between

various labor organizations affiliated with the International Association of Bridge, Structural and

Ornamental Iron Workers, AFL-CIO (the “Participating Unions”) and various employers having

collective bargaining agreements (“CBAs”) with the Participating Unions involved. The Benefit

Trust Agreement is attached as Exhibit 1. The Benefit Trust Agreement has been amended from

time to time.

       3.       The Benefit Trust was created for the purpose of providing and maintaining life

insurance, weekly accident and sickness benefits, hospitalization coverage, medical and surgical

coverage, and dental coverage for the benefit of participating employees and their families. The

Benefit Trust is an employee welfare benefit plan within the meaning of Section 3(1) of ERISA,

29 U.S.C. § 1002(1).

                              PARTIES - THE PENSION TRUST

       4.       Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY PENSION TRUST (“Pension Trust”), was created pursuant to a written Agreement

and Declaration of Trust (“Pension Trust Agreement”), entered into on October 30, 1962, between

various labor organizations affiliated with the Participating Unions and various employers having

CBAs with the Participating Unions involved. The Pension Trust Agreement is attached as

Exhibit 2. The Pension Trust Agreement has been amended from time to time.

       5.       The Pension Trust was created for the purpose of providing pension, retirement,

and death benefits for participating employees and their beneficiaries. The Pension Trust is an




                                                2
    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 3 of 13 PAGEID #: 3



employee pension benefit plan within the meaning of Section 3(2) of ERISA, Title 29 U.S.C. §

1002(2).

                                 PARTIES – ANNUITY TRUST

       6.      Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY ANNUITY TRUST (“Annuity Trust”) (hereinafter the Benefit Trust, the Pension

Trust, and the Annuity Trust shall be referred to collectively as the “Trusts”), was created pursuant

to a written Agreement and Declaration of Trust (“Annuity Trust Agreement”) (hereinafter the

Benefit Trust Agreement, the Pension Trust Agreement, and the Annuity Trust Agreement shall

be referred to collectively as the “Trust Agreements”), entered into on April 27, 1971, between

various labor organizations affiliated with the Participating Unions and various employers having

CBAs with the Participating Unions involved. The Annuity Trust Agreement is attached as

Exhibit 3. The Annuity Trust Agreement has been amended from time to time.

       7.      The Annuity Trust was created for the purpose of providing annuity benefits for

participating employees and their beneficiaries. The Annuity Trust is an employee pension benefit

plan within the meaning of Section 3(2) of ERISA, Title 29 U.S.C. § 1002(2).

                            PARTIES – MILLENNIUM STEEL, INC.

       8.      Defendant Millennium Steel, Inc. (“Millennium”), is an employer within the

meaning of Sections 3(5) and 515 of ERISA, 29 U.S.C. §§ 1002(5) and 1145 respectively with its

principal place of business in the State of Indiana.

                                  JURISDICTION AND VENUE

       9.      The jurisdiction of this Court is invoked pursuant to Sections 502(a)(3), (e)(1),(2),

(f), and (g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3), (e)(1)(2), (f), and (g)(2) respectively, which

provide that the United States district courts shall have exclusive jurisdiction, without regard to




                                                  3
     Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 4 of 13 PAGEID #: 4



the amount in controversy, or the citizenship of the parties, to enforce the provisions of ERISA or

the terms of the plan.

        10.     The Trusts’ principal place of operation and administration is located in the City of

Vandalia, Montgomery County, State of Ohio, and as such, is within the jurisdiction of the United

States District Court for the Southern District of Ohio, Western Division, pursuant to 28 U.S.C. §

115(b)(1).

        11.     This action is properly brought in the United States District Court for the Southern

District of Ohio, Western Division, pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), which provides that actions to redress violations of ERISA may be brought in a district

court of the United States where the plan is administered, and process may be served in any other

district where a defendant resides or may be found.

                                              STANDING

        12.     Pursuant to Section 502(d)(1) of ERISA, 29 U.S.C. § 1132(d)(1), the Trusts may

sue, as entities, for the relief sought in this case.

                         THE TRUSTS ARE MULTIEMPLOYER PLANS
                             WITHIN THE MEANING OF ERISA

        13.     The Trusts are maintained pursuant to one or more CBAs between one or more

labor organizations and more than one employer.

        14.     The CBAs require more than one employer to contribute to the Trusts. Hence, the

Trusts are multiemployer plans within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §

1002(37)(A).

                   RELEVANT COLLECTIVE BARGAINING AGREEMENT

        15.     At all times relevant to this suit, Millennium has been bound to the terms of the

collective bargaining agreement with Iron Workers Local No. 22, Indianapolis, Indiana and Iron



                                                        4
    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 5 of 13 PAGEID #: 5



Workers Local No. 70, Louisville, Kentucky (the collective bargaining agreements collectively

hereinafter are referred to as “Local Union CBA”), which are Participating Union affiliated with

the International Association of Bridge, Structural, and Ornamental Iron Workers.

       16.     The Local Union CBA establishes the wages, hours, and terms and conditions of

employment of Millennium’s bargaining unit employees covered thereunder.

       17.     Among the wages, hours, and terms and conditions of employment established by

the Local Union CBA is the requirement that Millennium contribute a certain amount per hour for

each covered employee to the Trusts.

       18.     Each of the Local Union CBAs bind Millennium to the Trust Agreements and all

provisions therein.

             THE PARTICIPATION AGREEMENT AND COLLECTION POLICY

       19.     At all times relevant to this action Millennium has been party to one or more

agreements, known as the “Participation Agreement,” with the Trusts, whereby Millennium agreed

to do the following:

               i.      to accept, to be bound by, and to comply with the terms and
                       provisions of the Agreements and Declarations of Trust establishing
                       the Benefit Trust, the Pension Trust, and the Annuity Trust, as
                       follows: (a) [t]he Agreement and Declaration of Trust, dated August
                       1, 1952, and establishing the Benefit Trust, as amended, and as
                       thereafter amended (herein called the “Benefit Trust Agreement”);
                       (b) [t]he Agreement and Declaration of Trust, dated October 30,
                       1962, establishing the Pension Trust, as amended, and as hereafter
                       amended (herein called the “Pension Trust Agreement”); and (c)
                       [t]he Agreement and Declaration of Trust, dated April 27, 1971,
                       establishing the Annuity Trust, as amended, and as hereafter
                       amended (herein called the “Annuity Trust Agreement”); and

               ii.     To contribute to the Benefit Trust, the Pension Trust, and the
                       Annuity Trust at the contribution rates contained [by collective
                       bargaining agreements with the International Association of Bridge,
                       Structural, and Ornamental Iron Workers, or its local unions,
                       covering the Defendant’s employees].



                                                5
    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 6 of 13 PAGEID #: 6



A copy of Millennium’s Participation Agreement is attached as Exhibit 4 to this Complaint.

       20.     The Participation Agreement binds Millennium to the Trust Agreements.

    COUNT I – MILLENNIUM FAILED TO COMPLY WITH THE TRUSTS’ AUDIT
      DEMAND IN VIOLATION OF SECTION 515 OF ERISA, 29 U.S.C. § 1145

       21.     The allegations contained in the paragraphs of this Complaint immediately

preceding this paragraph are alleged as if fully restated herein.

       22.     Pursuant to Article III, Section 4 of the Benefit Trust Agreement, Article VIII,

Section 5 of the Pension Trust Agreement, and Article VIII, Section 5 of the Annuity Trust

Agreement, Millennium is required to allow the Trusts’ authorized agent access to its payroll

records for the purpose of a payroll audit.

       23.     In a letter dated February 12, 2018, the Trusts demanded that Millennium contact

Clark, Schaefer, Hackett & Co. (“CSHC”), the Trusts’ auditors, to schedule a payroll audit

covering work hours performed from August 1, 2016 through January 31, 2018. A copy of this

letter is attached as Exhibit 5.

       24.     Millennium failed to provide complete information for the audit and ceased

communications with CSHC.

       25.     The Trusts and CSHC also sent several emails and made several phone calls to

Millennium attempting to secure complete information for the audit, without results.

       26.     On September 18, 2018, after Millennium failed to comply with the Trusts’

requests, the Trusts’ legal counsel sent Millennium a letter demanding that it contact CSHC to

comply with the audit demand by October 2, 2018 or litigation could ensue. A copy of this letter

is attached as Exhibit 6.

       27.     Millennium failed to cooperate with CSHC or provide it the documents needed to

complete the payroll audit.



                                                  6
    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 7 of 13 PAGEID #: 7



       28.     Article III, Section 4 of the Benefit Trust Agreement, Article VIII, Section 5 of the

Pension Trust Agreement and Article VIII, Section 5 of the Annuity Trust Agreement permit the

Trusts to undertake a payroll audit of a contributing employer.

       29.     Pursuant to Article III, Section 4 of the Benefit Trust Agreement and Article VIII,

Section 5 of the Pension Trust Agreement and Annuity Trust Agreement:

               If a 10% shortage appears in an initial examination or a 5% shortage
               is shown by a subsequent examination, the Employer shall pay all
               costs associated with that examination.

       30.     The Trusts are seeking to enforce the terms of the Trust Agreements pursuant to

Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), through the issuance of a declaratory order

requiring Millennium to pay all costs associated with the audit should a 10% shortage be

discovered.

       31.     Pursuant to Article III, Section 8 of the Benefit Trust Agreement, Article VIII,

Section 5 of the Pension Trust Agreement, and Article VIII, Section 5 of the Annuity Trust

Agreement:

               If any Employer fails to furnish any necessary employment,
               personnel, or payroll records in accordance with ordinary auditing
               procedures, the Trustees may obtain those records through legal
               action. In such event all service fees, court costs, and actual attorney
               fees incurred by the Trustees shall be paid by the Employer.

       32.     The Trusts are seeking to enforce the terms of the Trust Agreements pursuant to

Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), through the issuance of a declaratory order

requiring Millennium to comply with the Trusts’ demand for a payroll audit in accordance with

the Trusts’ governing documents.

       33.     The Trusts are also seeking the issuance of a declaratory order requiring

Millennium to pay any unfunded benefits, and other costs and associated attorneys’ fees through

this Case.

                                                  7
    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 8 of 13 PAGEID #: 8



COUNT II – DEFENDANT DELINQUENTLY REMITTED ITS CONTRIBUTIONS TO
THE TRUSTS AND HAS FAILED TO PAY THE REQUIRED LIQUIDATED DAMAGES
& INTEREST IN VIOLATION OF THE TRUST AGREEMENTS & ERISA SECTION 515

       34.     The allegations contained in the paragraphs of this Complaint immediately

preceding this paragraph are alleged as if fully restated herein.

       35.     Defendant Millennium employed workers whose terms and conditions of

employment are set forth in the CBAs. Among the terms and conditions of employment in the

CBAs is the requirement that Millennium make fringe benefit contributions to the Trusts on behalf

of covered employees.

       36.     Millennium failed to timely make certain fringe benefit contributions to the Trusts

on behalf of their covered employees, as is required by the terms of the Trust Agreements and the

Collection Policy for the months of February, March, April, May and August 2018.

       37.     Millennium’s failure and refusal to pay liquidated damages and interest as required

under the Trust Agreements

       38.     This Court has jurisdiction under Sections 502(a)(3), (e)(1),(2), (f), and (g)(2) of

ERISA for Millennium’s failure to make timely contributions to the Funds as required by Section

515 of ERISA. Further, this Court has supplemental jurisdiction over the Trusts’ claims for

liquidated damages and interest as such are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution.

                 THE BENEFIT TRUST’S CLAIMS AGAINST DEFENDANT

       39.     The allegations contained in the paragraphs of this Complaint immediately

preceding this paragraph are alleged as if fully restated herein.

       40.     Article III of the Benefit Trust Agreement, to which Millennium has agreed to be

bound by virtue of signing the CBAs and the Participation Agreements, requires that Millennium

                                                  8
    Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 9 of 13 PAGEID #: 9



pay liquidated damages and interest to the Benefit Trust if it delinquently remits contributions.

       41.     Further, the Collection Policy requires that Millennium pay liquidated damages and

interest to the Benefit Trust if it delinquently remits contributions.

       42.     Millennium has failed and refused to make timely employer contributions to the

Benefit Trust as is required by the Benefit Trust Agreement and the Collection Policy.

       43.     Upon information and belief, as a result of Millennium’s failure and refusal to make

timely employer contributions to the Benefit Trust, pursuant to Article III of the Benefit Trust

Agreement, it owes to the Benefit Trust liquidated damages and interest, which have not been paid.

       44.     Based on the documents and information that Millennium has provided to the

Trusts, it is known to owe the Benefit Trust $12,369.66 in liquidated damages and $3,710.90 in

interest for a total of $16,080.56.

       45.     The Benefit Trust has been forced to bring this legal action to collect the delinquent

amounts owed by Millennium, and the Benefit Trust is entitled to its costs and reasonable

attorneys’ fees pursuant to Article III, Section 8 of the Benefit Trust Agreement, and Section

502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D).

                    PENSION TRUST'S CLAIMS AGAINST DEFENDANT

       46.     The allegations contained in the paragraphs of this Complaint immediately

 preceding this paragraph are alleged as if fully restated herein.

       47.     Article VIII of the Pension Trust Agreement, to which Millennium has agreed to

be bound by virtue of signing the CBAs and the Participation Agreement, requires that Millennium

pay liquidated damages and interest to the Pension Trust if it delinquently remits contributions.

       48.     Further, the Collection Policy requires that Millennium pay liquidated damages and

interest to the Pension Trust if it delinquently remits contributions.

       49.     Defendant Millennium failed and refused to make timely employer contributions

                                                  9
   Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 10 of 13 PAGEID #: 10



to the Pension Trust as is required by the Pension Trust Agreement and the Collection Policy.

        50.    Upon information and belief, as a result of Millennium’s failure and refusal to make

timely employer contributions to the Pension Trust, pursuant to Article VIII of the Pension Trust

Agreement, it owes to the Pension Trust liquidated damages and interest, which have not been

paid.

        51.    Based on the documents and information that Millennium has provided to the

Trusts, it is known to owe the Pension Trust $14,973.44 in liquidated damages and $4,492.04 in

interest for a total of $19,465.48.

        52.    The Pension Trust has been forced to bring this legal action to collect the delinquent

amounts owed by Millennium, and the Pension Trust is entitled to its costs and reasonable

attorneys’ fees pursuant to Article VIII, Section 5 of the Pension Trust Agreement, and Section

502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D).

                     ANNUITY TRUST'S CLAIMS AGAINST DEFENDANT

        53.    The allegations contained in the paragraphs of this Complaint immediately

preceding this paragraph are alleged as if fully restated herein.

        54.    Article VIII of the Annuity Trust Agreement, to which Millennium has agreed to

be bound by virtue of signing the CBAs and the Participation Agreement, requires that Millennium

pay liquidated damages and interest to the Annuity Trust if it delinquently remits contributions.

        55.    Further, the Collection Policy requires that Millennium pay liquidated damages and

interest to the Annuity Trust if it delinquently remits contributions.

        56.    Defendant Millennium has failed and refused to make timely employer

contributions to the Annuity Trust as is required by the Annuity Trust Agreement and the

Collection Policy.

        57.    Upon information and belief, as a result of Millennium’s failure and refusal to make

                                                 10
   Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 11 of 13 PAGEID #: 11



timely employer contributions to the Annuity Trust, pursuant to Article VIII of the Annuity Trust

Agreement, it owes to the Annuity Trust liquidated damages and interest, which have not been

paid.

        58.     Based on the documents and information that Defendant Millennium has provided

to the Trusts, it is known to owe the Annuity Trust $6,649.78 in liquidated damages, and $1,994.96

in interest for a total of $8,644.74.

        59.     The Annuity Trust has been forced to bring this legal action to collect the delinquent

amounts owed by Millennium, and the Annuity Trust is entitled to its costs and reasonable

attorneys’ fees pursuant to Article VIII, Section 5 of the Annuity Trust Agreement, and Section

502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D).

                                        PRAYER FOR RELIEF

        WHEREFORE, the Trusts request that this honorable Court grant them the following relief:

        1.      A declaratory order finding that Millennium is bound to the Local Union CBA, the

Trust Agreements, and the Participation Agreement.

        2.      A declaratory order requiring Millennium to schedule a payroll audit with CSHC

within seven (7) calendar days of the entry of this order in compliance with the Trust Agreements,

and to provide all documents requested by CSHC in furtherance of the payroll audit.

        3.      A declaratory order requiring Millennium to submit to an onsite payroll audit by

CSHC within twenty-eight (28) calendar days of the entry of the Court’s order, and requiring

Millennium to pay any amounts found to be owed to the Trusts as a result of the payroll audit.

        4.      A monetary judgment against Millennium in the Trusts’ favor for costs associated

with the performance of the audit if Millennium is found to owe the Trusts more than ten percent

(10%) of the fringe benefit contributions that Millennium originally reported to the Trusts.

        5.      A monetary judgment against Millennium in the Trusts’ favor for the Trusts’

                                                 11
   Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 12 of 13 PAGEID #: 12



attorneys’ fees and other costs of this action.

       6.      A monetary judgment against Millennium in the Trusts’ favor for interest,

liquidated damages, costs, and attorneys’ fees.

       7.      That a permanent injunction be issued against Millennium pursuant to Section

502(g)(2)(E) of ERISA prohibiting future violations of Section 515 of ERISA, 29 U.S.C. § 1145

with respect to the Trusts.

       8.      Post judgment interest pursuant to 28 U.S.C. § 1961 on all amounts found to be

owed by Millennium as a result of the payroll audit.

       9.      Such other legal or equitable relief as this Court deems appropriate.

       10.     The Trusts also request that this Court retain jurisdiction over this case pending

Millennium’s compliance with its orders.



                                                  Respectfully submitted,

                                                  /s/ Joseph C. Hoffman, Jr
                                                  Joseph C. Hoffman, Jr. (Ohio Reg. No. 0056060)
                                                  Joseph D. Mando (Ohio Reg. No. 0082835)
                                                  David M. Pixley (Ohio Reg. 0083453)
                                                  Faulkner, Hoffman & Phillips, LLC
                                                  20445 Emerald Parkway Dr., Suite 210
                                                  Cleveland, Ohio 44135-6029
                                                  Phone: (216) 781-3600
                                                  Fax: (216) 781-8839
                                                  Email: hoffman@fhplaw.com
                                                  Email: mando@fhplaw.com
                                                  Email: pixley@fhplaw.com

                                                  Counsel for Plaintiffs




                                                    12
   Case: 3:18-cv-00351-WHR Doc #: 1 Filed: 10/26/18 Page: 13 of 13 PAGEID #: 13



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of October, 2018 a copy of the foregoing Complaint

was served via certified mail pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h) on the

following:


              Secretary of the Treasury
              Internal Revenue Service
              1111 Constitution Avenue, N.W., Room 4428
              Washington, D.C. 20224
              Attention:     Employee Plans

              Secretary of Labor
              200 Constitution Avenue, N.W.
              Washington, D.C. 20210
              Attention:     Assistant Solicitor for
                             Plan Benefits Security


                                            Respectfully submitted,

                                            /s/ Joseph C. Hoffman
                                            Joseph C. Hoffman, Jr. (Ohio Reg. No. 0056060)




                                               13
